Case 1:20-cv-00045-RLY-DML Document 1 Filed 01/07/20 Page 1 of 3 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANPOLIS DIVISION


 KRISTINA MILLER,                              )
                                               )
        Plaintiff,                             )
                                               ) Case No: 1:20-cv-45
        vs                                     )
                                               )
 LIFE INSURANCE COMPANY OF                     )
 NORTH AMERICA,                                )
                                               )
        Defendant.                             )


    COMPLAINT FOR REVIEW OF FINAL DECISION DENYING DISABILITY
                INSURANCE BENEFITS TO PLAINTIFF

        Comes now the Plaintiff, Kristina Miller, by counsel, Ashley D. Marks, and for her

 complaint for Damages against Defendant, Life Insurance Company of North America

 (“LINA”) states as follows:

                                 I. Parties and Jurisdiction

        1.      That Plaintiff is a citizen of the State of Indiana residing in Marion County.

        2.      That Defendant administers a welfare benefit plan for the employees of

 Community Health Network, Inc., a domestic nonprofit corporation doing business in the

 State of Indiana.

        3.      That Defendant, provides disability insurance coverage to participants

 working in the County of Marion, State of Indiana.

        4.      That Community Health Network, Inc. has contracted with LINA to provide

 long term disability insurance to its qualified employees.
Case 1:20-cv-00045-RLY-DML Document 1 Filed 01/07/20 Page 2 of 3 PageID #: 2




        5.      That this court has jurisdiction pursuant to the Employee Retirement

 Income Security Act 29 USCA 1132(e)(1).

                                    II. Factual Allegations

        6.      That Plaintiff was an employee of Community Health Network, Inc., 13050

 Parkside Drive, Fishers, Indiana 46038, where in her capacity as a Network Property –

 Facilities Call Center Agent, she was a participant in the Plan.

        7.      That Plaintiff stopped working on October 3, 2017, due to her conditions

 and applied for long-term disability benefits and was denied benefits under the

 aforementioned insurance policy.

        8.      That Plaintiff administratively appealed this denial, as she suffers from

 numerous medical impairments that qualify her for continuing benefits under the terms of

 the Plan.

        9.      That Defendant has wrongfully refused to award Plaintiff continuing

 disability benefits and wrongfully withheld monies rightfully due Plaintiff as a disabled

 insured participant under her policy and the Plan.

        10.     Defendant’s decision denying her disability benefits was arbitrary and

 capricious.

        11.     LINA is the payer of the claim.

        12.     LINA has a financial interest in the outcome of the claim.

        13.     LINA has a conflict of interest in that LINA must decide whether the claim

 should be paid, and then make the payments on the claim if it so chooses.
Case 1:20-cv-00045-RLY-DML Document 1 Filed 01/07/20 Page 3 of 3 PageID #: 3




        14.     That as a result of Defendant’s conduct, Plaintiff has been denied benefits

 rightfully due her under the Plan and has incurred Attorney fees in order to rectify the harm

 done to her.

        WHEREFORE, Plaintiff herein, by counsel, respectfully prays for judgment

 against Defendant, with interest, in an amount commensurate with her past due benefits,

 interest, reinstatement of her benefits, for Attorney fee reimbursement, penalties for their

 fiduciary violation, and for all other just and proper relief in the premises.




                                        Respectfully submitted,

                                        _/s/ Ashley D. Marks__________________
                                        Ashley D. Marks
                                        CHARLES D. HANKEY LAW OFFICE, PC
                                        434 E. New York Street
                                        Indianapolis, IN 46202
                                        (317) 634-8565
                                        (317) 634-9818
                                        adm@hankeylaw.com
